UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo . Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ. The number of shares of the issuer's common stock, $0.001 par value, outstanding as of May 13, 2010 was 19,257,951. PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosure About Market Risk 15 Item 4T Controls and Procedures 15 PART II - OTHER INFORMATION Item 1A Risk Factors 16 Item 6 Exhibits 20 Signatures 21 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2010 DECEMBER 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Goodwill $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Deferred revenue Current portion of capital lease obligations Total current liabilities Capital lease obligations, noncurrent Commitments and contingencies - - Stockholders' equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 19,159,151 and 19,040,401 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expense): Interest expense ) ) Interest income 14 Total other income (expense) ) ) Income (loss) before provision for income taxes ) Income tax expense Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance at December 31, 2009 $ $ $ ) $ Common stock issued through exercise of warrants - Stock compensation expense for options and warrants granted to employees and directors - - - Net income - - - Balance at March 31, 2010 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows provided by operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Stock compensation expense for warrants and options issued to employees and directors Interest expense related to amortization of warrants issued with loans - Interest expense related to amortization of loan acquisition costs - Changes in operating assets and liabilities: Accounts receivable Supplies ) Prepaid and other current assets ) ) Accounts payable and accrued expenses ) ) Accrued compensation and benefits ) ) Deferred revenue ) ) Net cash provided by operating activities Cash flows(used for) investing activities: Purchases of property and equipment ) ) Net cash (used for) investing activities ) ) Cash flows provided by (used for) financing activities: Payments on capital leases ) ) Payments on notes payable and long-term debt - ) Net proceeds from issuance of common stock - Net cash provided by (used for) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Three Months Ended March 31, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Auxilio, Inc. and its subsidiaries (“the Company”) have been prepared in accordance with generally accepted accounting principles of the United States of America (“GAAP”) for interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, these financial statements do not include all of the information and footnotes required by GAAP for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission (SEC) on March 31, 2010. The unaudited condensed consolidated financial statements included herein reflect all adjustments (which include only normal, recurring adjustments) that are, in the opinion of management, necessary to state fairly the financial position and results of operations of the Company as of and for the periods presented.The results for such periods are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.As a result, actual results could differ from those estimates. For the three months ended March 31, 2010, the Company was able to generate sufficient cash from revenues to cover its operating expenses. However, no assurances can be given that the Company can continue to generate sufficient revenues. The Company believes that the availability of funds from equity offerings, the growth of its customer base and cost containment efforts will enable the Company to generate positive operating cash flows and to continue its operations. The recent deterioration in the global credit markets, the financial services industry and the U.S. economy as a whole have been experiencing a period of substantial turmoil and uncertainty characterized by unprecedented intervention by the United States federal government and the failure, bankruptcy, or sale of various financial and other institutions. The impact of these events on our business and the severity of the current economic crisis is uncertain. It is possible that the current crisis in the global credit markets, the financial services industry and the U.S. economy may adversely affect our business, vendors and prospects as well as our liquidity and financial condition.As a resultno assurances can be given as to the Company’s ability to increase its customer base and continue to generate positive cash flows.Although the Company has been able to raise additional working capital through convertible note agreements and private placement offerings of its common stock, the Company may not be able to continue this practice in the future nor may the Company be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, the Company may be forced to significantly reduce operating expenses to a point that would be detrimental to the Company’s business operations and business development activities. These courses of action may be detrimental to the Company’s business prospects and result in material changes to its operations and financial position.In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments. The accompanying financial statements include the accounts of the Company and its wholly owned subsidiaries.All intercompany balances and transactions have been eliminated. The accompanying financial statements do not include a statement of comprehensive income because there were no items that would require adjustment of net income to comprehensive income during the reporting periods. The Company has performed an evaluation of subsequent events through the date of filing these financial statements with the SEC. 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2009, the FASB issued authoritative guidance (ASU 2009-13) regarding multiple-deliverable revenue arrangements that address how to separate deliverables and how to measure and allocate consideration to one or more units of accounting. Specifically, the guidance requires that consideration be allocated among multiple deliverables based on relative selling prices. The guidance establishes a selling price hierarchy of (1) vendor-specific objective evidence, (2) third-party evidence and (3) estimated selling price. This guidance is effective for annual periods beginning after June 15, 2010, but may be early adopted as of the beginning of an annual period. The Company is currently evaluating the effect that this guidance will have on its consolidated financial position and results of operations. 8 From time to time, new accounting pronouncements are issued by the FASB that we adopt as of the specified effective date. Unless otherwise discussed in these financial statements and notes or in our financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2009, we believe the impact of any other recently issued standards that are not yet effective are either not applicable to us at this time or will not have a material impact on our consolidated financial statements upon adoption. 3.OPTIONS AND WARRANTS Below is a summary of Auxilio stock option and warrant activity during the three month period ended March 31, 2010: Options Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2009 $ Granted Exercised - - Cancelled ) Outstanding at March 31, 2010 $ $ Exercisable at March 31, 2010 $ $ Warrants Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2009 $ Granted - - Exercised ) Cancelled ) Outstanding at March 31, 2010 $ $ Exercisable at March 31, 2010 $ $ During the three months ended March 31, 2010, the Company granted a total of 52,000 options to its employees and directors to purchase shares of the Company’s common stock at an exercise price range of $0.80 to $1.10 per share. The exercise price equals the fair value of the Company’s stock on the grant date.The options have graded vesting annually over three years starting January 2010.The fair value of the options was determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of 0.12 to 0.18%; (ii) estimated volatility of 84.86 to 87.94%; (iii) dividend yield of 0.0%; and (iv) expected life of the options of three years. In November 2008 the Company entered into a five year joint marketing agreement with Sodexo Operations, LLC, (“Sodexo”) to provide Auxilio’s document services to Sodexo’s healthcare customer base in the United States.Sodexo will invest in sales and marketing resources and assist the Company with marketing their document services to Sodexo’s US healthcare customer base of more than 1,600 hospitals.Under the terms of the agreement the Company expects to provide Sodexo with warrants to purchase up to two million shares of the Company’s common stock at a price of $1.50 per share.The first one hundred and fifty thousand warrants vested in June 2009.The balance of the warrants will vest in increments of between 75,000 and 500,000 shares dependent on the size and number of the new customer contracts that the Company enters into as a direct result of this agreement. For the three months ended March 31, 2010 and 2009, stock-based compensation expense recognized in the statement of operations as follows: Cost of revenues $ $ Sales and marketing ) General and administrative expenses Total stock based compensation expense $ $ 9 4.NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is calculated using the weighted average number of shares of the Company’s common stock issued and outstanding during a certain period, and is calculated by dividing net income (loss) by the weighted average number of shares of the Company’s common stock issued and outstanding during such period. Diluted net income (loss) per share is calculated using the weighted average number of common and potentially dilutive common shares outstanding during the period, using the as-if converted method for secured convertible notes, and the treasury stock method for options and warrants. The following table sets forth the computation of basic and diluted net income (loss) per share: Three Months Ended March 31, Numerator: Net income (loss) $ $ ) Denominator: Denominator for basic calculation weighted average shares Dilutive common stock equivalents: Options and warrants - Denominator for diluted calculation weighted average shares Net income (loss) per share: Basic net income (loss) per share $ $ ) Diluted net income (loss) per share $ $ ) 5.ACCOUNTS RECEIVABLE A summary as of March 31, 2010 is as follows: Trade receivable $ Customer advances ) Allowance for doubtful accounts - Total accounts receivable $ 6. EMPLOYMENT AGREEMENTS On August 5, 2009 the Board of Directors appointed Mr. Joseph J. Flynn as President and Chief Executive Officer (“CEO”) effective August 31, 2009. Mr. Flynn has served as a member of the Board of Directors since 2003. He previously held the position of President and CEO for the Company from 2003 to 2006, having resigned to take a position as the Vice President of the Sport Group for the Nielsen Company. In connection with his appointment as President and CEO, the Company and Mr. Flynn entered into that certain Executive Employment Agreement, effective as of August 31, 2009 (the “Flynn Employment Agreement”).The Flynn Employment Agreement provides that Mr. Flynn will be employed by the Company as President and CEO, for an initial term beginning on August 31, 2009 and ending on December 31, 2011, at an initial base salary of $250,000, up to $100,000 per year incentive compensation and options for 250,000 shares as more specifically set forth in the Flynn Employment Agreement.Upon termination of Mr. Flynn’s employment by the Company other than for cause or by Mr. Flynn for good reason, the Company shall continue paying Mr. Flynn’s salary for six (6) months and accelerate the vesting of Company options and/or warrants issued to Mr. Flynn. 10 On March 15, 2006, the Company entered into an employment agreement with Paul T. Anthony to serve as Chief Financial Officer (“CFO”) and Corporate Secretary. This new agreement was effective January 1, 2006, had a term of two years, and provided for a base annual salary of $170,000. Mr. Anthony received 75,000 options and an annual bonus when certain earnings and revenue targets were accomplished. In November of 2007, the Company entered in to a new employment agreement with Mr. Anthony, to continue to serve as the Company’s CFO effective January 1, 2008. The employment agreement had a term of two years, and provided for a base annual salary of $170,000 in year one and $185,000 in year two. Mr. Anthony also participated in the Executive Bonus Plan whereby he was eligible to receive an annual bonus of 2.5% of positive EBITDA up to $3.5 million and 3.0% of EBITDA for amounts over $3.5 million. In 2009 the Compensation Committee adjusted the Executive Bonus Plan. Under the new plan, Mr. Anthony could earn a maximum bonus of $42,900 with $21,450 earned if the Company books $20 million in new contracts in 2009 and $21,450 earned if the Company has gross margins from existing businesses of 24 percent in 2009. These bonus amounts are each reduced to a 50 percent payout if the actual performance falls short of the target by 15 percent or less. There is no payout if the actual performance falls short by more than 15 percent. Mr. Anthony also could earn periodic commissions of 3.0% of the net cash flow from equipment sales up to $2.5 million annually and a 3.6% commission for amounts over $2.5 million. On April 2, 2010, the Company entered into a new employment agreement with Paul T. Anthony to the serve as Executive Vice President (“EVP”) and CFO. As EVP and CFO, Mr. Anthony will continue to report to the CEO and will have duties and responsibilities assigned by the CEO. The employment agreement is effective January 1, 2010, has a term of two years, and provides for an annual base salary of $203,500.The agreement will automatically renew for subsequent 12 month terms unless either party provides advance written notice to the other that such party does not wish to renew the agreement for a subsequent 12 months. Mr. Anthony will also receive the customary employee benefits paid by the Company.Mr. Anthony shall also be entitled to receive a bonus of up to $60,000 per year, the achievement of which is based on Company performance metrics. The Company may terminate Mr. Anthony’s employment under this agreement without cause at any time on thirty days advance written notice, at which time Mr. Anthony would receive severance pay for six months and be fully vested in all options and warrants granted to date. On June 10, 2009, the Company appointed Sasha Gala to the office of Chief Operating Officer (“COO”). As COO, Ms. Gala reports to the CEO and is responsible for developing and directing the management of the Company’s customer base and operations staff. Ms. Gala joined the Company in October of 2005 as Resident Director for California Pacific Medical Center (CPMC) in San Francisco and was promoted in 2008 to Senior Vice President of West Coast Operations for the Company. Ms. Gala was paid an annual base salary of $159,500. She also received the customary employee benefits paid by the Company and was eligible for commissions and an annual Incentive Compensation Plan bonus that could pay up to 10% of her base salary. Effective January 1, 2010, the Company entered into a new employment agreement with Sasha Gala to the serve as Senior Vice President and COO.The employment agreement has a term of two years, and provided for an annual base salary of $159,500.Ms. Gala also received the customary employee benefits paid by the Company.Ms. Gala was also entitled to receive a bonus of up to $40,000 per year, the achievement of which was based on personal and Company related performance metrics. In addition, Ms. Gala was eligible to receive additional compensation upon the renewals of accounts within her territory equal to approximately 5% of average monthly billings. The Company could terminate Ms. Gala’s employment under this agreement without cause at any time on thirty days advance written notice, at which time Ms. Gala would receive severance pay for three months. On April 23, 2010, Ms. Gala resigned her position as COO of the Company effective April 30, 2010. 7.CONCENTRATIONS Cash Concentrations At times, cash balances held in financial institutions are in excess of federally insured limits. Management performs periodic evaluations of the relative credit standing of financial institutions and limits the amount of risk by selecting financial institutions with a strong credit standing. Major Customers The Company's five largest customers accounted for approximately 83% of the Company's revenues for the three months ended March 31, 2010.Accounts receivable for these customers totaled approximately $1,243,000 as of March 31, 2010. The Company's three largest customers accounted for approximately 89% of the Company's revenues for the three months ended March 31, 2009. 8.SEGMENT REPORTING The Company has adopted ASC Topic 280, “Disclosures about Segments of an Enterprise and Related Information.”Since the Company operates in one business segment based on the Company’s integration and management strategies, segment disclosure has not been presented. 11 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the condensed consolidated financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-Q.This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, and is subject to the safe harbors created by those sections.Words such as "anticipates," "expects," "intends," "plans," "believes," "seeks," "estimates," "may," "will" and variations of these words or similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors. We undertake no obligation to revise or publicly release the results of any revisions to these forward-looking statements. Although we have been able to generate positive cash flow from operations, the recent deterioration in the global credit markets, the financial services industry and the U.S. economy as a whole have been experiencing a period of substantial turmoil and uncertainty, no assurances can be given as to the Company’s ability to continue to generate positive cash flows.Although we were previously able to raise additional working capital through private placement offerings of our common stock, through our debt financing with Laurus Master Fund, Ltd. and our Loan Agreement with Cambria Investment Fund L.P., we may not be able to continue this practice in the future nor may we be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, we may be forced to significantly reduce operating expenses to a point which would be detrimental to business operations, curtail business activities, sell business assets or discontinue some or all of our business operations, or take other actions which could be detrimental to business prospects and result in charges which could be material to our operations and financial position.In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments. Due to these and other possible uncertainties and risks, readers are cautioned not to place undue reliance on the forward-looking statements contained in this Quarterly Report, which speak only as of the date of this Quarterly Report, or to make predictions about future performance based solely on historical financial performance.We disclaim any obligation to update forward-looking statements contained in this Quarterly Report. Readers should carefully review the risk factors described below under the heading "Risk Factors That May Affect Future Results"and in other documents we file from time to time with the Securities and Exchange Commission, including our Form 10-K for the fiscal year ended December 31, 2009.Our filings with the Securities and Exchange Commission, including our Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those filings, pursuant to Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, are available free of charge at www.auxilioinc.com, when such reports are available at the Securities and Exchange Commission web site. OVERVIEW Prior to March 2004, Auxilio, then operating under the name PeopleView, Inc., developed, marketed and supported web based assessment and reporting tools and provided consulting services that enabled companies to manage their Human Capital Management needs in real-time.In March 2004, Auxilio decided to change its business strategy and sold the PeopleView business to Workstream, Inc. (“Workstream”). Following completion of the sale of PeopleView, Inc. to Workstream, the Company focused its business strategy on providing outsourced image management services to healthcare facilities. To facilitate this strategy, Auxilio, in April 2004, acquired Alan Mayo & Associates, dba The Mayo Group (“The Mayo Group” or “TMG”), a provider of integration strategies and outsourced services for document image management in healthcare facilities. It was this acquisition that formed the basis of Auxilio’s current operations. Auxilio now provides total outsourced document and image management services and related financial and business processes for major healthcare facilities. Our proprietary technologies and unique processes assist hospitals, health plans and health systems with strategic direction and services that reduce document image expenses, increase operational efficiencies and improve the productivity of their staff. Auxilio’s analysts, consultants and resident hospital teams work with senior hospital financial management and department heads to determine the best possible long term strategy for managing the millions of document images produced by their facilities on an annual basis. Auxilio’s document image management programs help our clients achieve measurable savings and a fully outsourced document image management process. Auxilio's target market includes medium to large hospitals, health plans and healthcare systems. Our common stock currently trades on the OTC Bulletin Board under the stock symbol “AUXO”. 12 Where appropriate, references to “Auxilio,” the “Company,” “we,” “us” or “our” include Auxilio, Inc. and Auxilio Solutions, Inc. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities.We evaluate these estimates on an on-going basis, including those estimates related to customer programs and incentives, product returns, bad debts, inventories, investments, intangible assets, income taxes, contingencies and litigation.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.The results of these estimates form the basis for our judgments about the carrying values of assets and liabilities which are not readily apparent from other sources.As a result, actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be most important to the portrayal of our financial condition and those that require the most subjective judgment: · revenue recognition · accounts receivable valuation and related reserves · impairment of intangible assets · deferred revenue Revenues from equipment sales transactions are deemed earned when the equipment is delivered and accepted by the customer.For equipment that is to be placed at the customer’s location at a future date, revenue is deferred until that equipment is actually placed.Service and supply revenue is earned monthly during the term of the various contracts, as services and supplies are provided.Overages, as defined in the cost per copy contracts, are billed to customers monthly and are earned during the period when the number of images in any period exceeds the number allowed in the contract. We enter into arrangements that include multiple deliverables, which typically consist of the sale of equipment and a support services contract. Pursuant to ASC Subtopic 605-25-25: “Revenue Recognition – Multiple-Element Arrangements - Recognitions”, we account for each element within an arrangement with multiple deliverables as separate units of accounting. Revenue is allocated to each unit of accounting using the residual method, which allocates revenue to each unit of accounting based on the fair value of the undelivered items. You should refer to our Annual Report on Form 10-K filed on March 31, 2010 for a discussion of our critical accounting policies. RESULTS OF OPERATIONS For the Three Months Ended March 31, 2010 Compared to the Three Months Ended March 31, 2009 Revenue Revenue decreased by $28,989 to $3,698,621 for the three months ended March 31, 2010, as compared to the same period in 2009.Consistent revenues year over year are reflective of service revenues from a stable customer base. Equipment sales to date in 2010 were approximately $94,000 as compared to approximately $16,000 for the same period in 2009. Cost of Revenue Cost of revenue consists of document imaging equipment, parts, supplies and salaries and expenses of field services personnel.Cost of revenue was $2,655,830 for the three months ended March 31, 2010, as compared to $2,864,897 for the same period in 2009. The decrease in the cost of revenue for the first quarter of 2010 is attributed to cost savings achieved from more efficient and effective operations in 2010 as our contracts mature as compared to the same period in 2009. Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses for sales and marketing personnel, travel and entertainment, and other selling and marketing costs.Sales and marketing expenses were $320,409 for the three months ended March 31, 2010, as compared to $261,814 for the same period in 2009.Sales and marketing expenses for the first quarter of 2010 are higher due to a more aggressive sales effort to obtain new clients and the marketing costs associated with the updating of the Company’s website and other branding initiatives. 13 General and Administrative General and administrative expenses include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses and other administrative costs. General and administrative expenses increased by $97,041 to $713,734 for the three months ended March 31, 2010, as compared to $616,693 for the three months ended March 31, 2009.General and administrative expenses increased primarily as a result of retaining a consultant to perform an organizational assessment. Other Income (Expense) Interest expense for the three months ended March 31, 2010 was $456, compared to $88,588 for the same period in 2009.The reduction in expense is a result of the April 2009 payoff of the remaining amounts owing under the Laurus Master Fund loan agreement. Interest income is primarily derived from short-term interest-bearing securities and money market accounts.Interest income for the three months ended March 31, 2010 was $14, as compared to $1,458 for the same period in 2009, solely due to a decrease in earnings rates of invested cash. Income Tax Expense Income tax expense for each of the three months ended March 31, 2010 and March 31, 2009, was $2,400, which represents the minimum tax liability due for required state income taxes. LIQUIDITY AND CAPITAL RESOURCES At March 31, 2010, our cash and cash equivalents were $1,906,974 and our working capital was $1,816,873.Our principal cash requirements are for operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations. Our primary sources of cash are service and equipment sale revenues, the exercise of options and warrants and the sale of common stock. During the three months ended March 31, 2010, our cash provided by operating activities amounted to $95,381, as compared to $942,390 provided by operating activities for the same period in 2009.The difference in cash provided in 2010 compared to 2009 was primarily due to a collection of accounts receivable in 2009 for a prior period equipment sale. Additionally, the Company has maintained a stable base of customers over this period and continues to benefit from cost savings initiatives in light of the current economic environment. In April 2006, we entered into a $3,000,000 Fixed Price Convertible Note (the “Note”) agreement with Laurus Master Fund (“LMF”). The term of the Note was for three years at an interest rate of prime plus 2.0%. We paid the principal outstanding under the Note by 1/60th per month starting 90 days after the closing. For the three months ended March 31, 2009, we repaid $150,000 in principal of the Note. The Note was subsequently paid off in April 2009. We expect to close additional recurring revenue contracts to new customers throughout 2010 as well as additional equipment sales to existing customers.Management believes that cash generated from operations along with the funds raised in the exercise of options and warrants will be sufficient to sustain our business operations over the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS Our off-balance sheet arrangements consist primarily of conventional operating leases, purchase commitments and other commitments arising in the normal course of business, as further discussed below under “Contractual Obligations and Commercial Commitments.” As of March 31, 2010, we did not have any other relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. 14 CONTRACTUAL OBLIGATIONS AND CONTINGENT LIABILITIES AND COMMITMENTS As of March 31, 2010, expected future cash payments related to contractual obligations and commercial commitments were as follows: Payments Due by Period Total Less than 1 year 1-3 years 3-5 years More than 5 years Capital leases $ $ $ $
